DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant did not amend the claims.
The pending claims are 1 – 10.

Applicant provided a summary of their response to address outstanding issues [Section A: Page 3 lines 1 – 11].
Applicant amended the Specification to overcome Examiner’s Specification Objections [Section A Item 1].
Applicant lists electronic Terminal Disclaimers filed and comments on the ODP Rejections made [Section B: Page 3 line 12 – Page 4 line 2].

Applicant’s arguments, see Page 4 lines 3 – 13 [Section C], filed March 22nd, 2022, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objection of the Figures has been withdrawn. 
	The Examiner considers the argument persuasive in the interest to expedite prosecution.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (claims CON benefits of US Applications 16/689,851; 16/227,322; 15/285,619; 15/084,866; 13/294,100; 13/174,564).

The Examiner observes for search and consideration purposes that the claim as a CON of US Application 13/714,564 filed on June 30th, 2011 is the earliest priority date claimed by the Applicant and thus is the date used for search and consideration purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22nd, 2021 was filed before the mailing date of the First Action on the Merits (mailed December 22nd, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Terminal Disclaimer
The terminal disclaimer filed on March 22nd, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents #10,999,579, #10,931,951; #10,659,786; #10,531,091; #10,205,948; #9,491,471; #9,338,465; #9,338,472; #9,313,514; and #9,060,173;  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 10 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1 and 6 are the independent claims and claim 1 is the representative claim.  Claim 1 is similar to the allowed claims in US Patent #10,931,951 (of which a terminal disclaimer was filed against) which was the method and decoder apparatus and the pending application is the encoder apparatus and encoding method generating the data with the same tests / process for the decoder and thus at least the same / similar reasons for allowance apply.  Claim 1 recites a novel signaling approach in reusing CABAC tables / initialization methods so the same CABAC initialization methods are used for uni-direction B slices (i.e. forward only or backward only) as well as P slices (the flag indicates as such the reuse case desired).  The prior art does not reasonably teach the combination of flags and slice type indicators to pre-date the invention to reflect the switching / reuse of the CABAC initialization methods.
Claim 6 is allowable for similar reasons to claim 1 as implementing the method steps in the claimed apparatus.
Claims 2 – 5 and 7 – 10 are allowable due to their dependency on independent claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487